—Order, Supreme Court, New York County (Diane Lebedeff, J.), entered December 16, 1997, which denied petitioner’s CPLR article 78 application to annul respondents’ denial of his application for accident dis*184ability retirement benefits, unanimously affirmed, without costs.
The application was properly denied on the ground that petitioner, whose disabling line-of-duty ankle injury was sustained when he tripped over a raised plank of plywood covering part of a precinct house stairway landing, failed to show that his injury was the result of an accident, i.e., a sudden and unexpected event (see, Matter of Starnella v Bratton, 92 NY2d 836, 839). Concur — Sullivan, J. P., Williams, Wallach, Rubin and Mazzarelli, JJ.